Although I concur in the opinion and judgment, I write separately to emphasize that Picken should be limited to its specific facts and not applied as a rule of law. This court inPicken held that, under the peculiar facts of that case, the trial court should have limited spousal support to a specific time. Since Picken did not explain the specific factual basis for that conclusion, it has been contended that the same result must be reached with respect to every marriage of similar duration. However, under the Kunkle syllabus, a termination date for spousal support must be set only where the "payee spouse has the resources, ability, and potential to be self-supporting." InPicken, this court apparently found that to be the case. Here, however, there is evidence supporting a finding that appellee probably will never be fully self-supporting, although she may become partially self-supporting. The trial court did not abuse its discretion in reserving jurisdiction to determine the future need for spousal support by making an indefinite award. *Page 169